DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to communications received July 28, 2022. Claim 9 has been amended. A terminal disclaimer to US Patent 10818103 has been received. Claims 1-20 are now pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s terminal disclaimer and arguments are accepted and persuasive. The non-statutory double patenting rejection in view of US Patent 10818103 is withdrawn.
The closest prior art is believed to be Butler et al. (US 20160048709 A1) and Coop et al. (US 20070114280 A1).
Butler discloses an aircraft-mounted component life cycle data tracking system ([00443] “component… life cycle management”), a plurality of radio frequency identification (RFID) tags, each associated with, positioned proximate to, and configured to transmit and store data regarding a different component of a plurality of components ([00126] “RFID tag 102 may be associated with an aircraft component”, [00132] “aviation component”, and Fig. 2, [00616] “plurality of RFID tags 102A-C”). Butler is silent regarding RFID tags for engine components, however this is as taught by Coop (at least [0068]). However, neither Butler nor Coop disclose or suggest an aircraft-mounted controller configured to: determine, after each engine cycle, operating hours and operating cycles experienced by the engine, dynamic data comprising operating hours and one or more of operating cycles and environmental measurements experienced by the plurality of engine components, and component fault information to the extent it exists for the plurality of engine components, the environmental measurements comprising one or more of temperature, vibration, and ice accumulation; and transmit to the RFID tags after an engine cycle for storage the operating hours and operating cycles experienced by the engine, the dynamic data experienced by an engine component, and component fault information to the extent it exists for the engine component; wherein after the engine cycle the RFID tags include the operating hours and operating cycles experienced by the engine, the operating hours and dynamic data experienced by its associated engine component, and component fault information to the extent it exists for the engine component. Therefore claim 1 is considered allowable over Butler and Coop.
Claim 8 claims the processor-implemented method performed by the engine-mounted component life cycle data tracking system of claim 1, and is therefore also allowable over Butler and Coop for the same or similar reasons. Claim 14 claims the aircraft-mounted controller on an aircraft for tracking engine component data of claim 1, and is therefore also allowable over Butler and Coop for the same or similar reasons.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 8 and 14 at the time of filing. Therefore claims 1, 8 and 14 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-7, 9-13 and 15-20 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 12, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669